UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1253



REX B. LANTZ, JR.,

                                               Plaintiff - Appellant,

          versus


PAUL J. FISCHER,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-00-24-2)


Submitted:   August 31, 2001             Decided:   September 18, 2001


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry S. Keuling-Stout, KEULING-STOUT, P.C., Big Stone Gap, Vir-
ginia, for Appellant. Frederick W. Adkins, CLINE, ADKINS & CLINE,
Norton, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rex B. Lantz, Jr., appeals from the district court’s order

granting the Defendant summary judgment and denying Lantz’s motion

to amend the judgment.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.         Lantz v.

Fischer, No. CA-00-24-2 (W.D. Va. Jan. 29, 2001). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2